Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korenwaitz (US 20200151460 A1) in view of Olstad et al. (US 20080097970 A1).
 	Regarding claim 1, Korenwaitz teaches an apparatus for use with a headend media stream provider (see FIG. 3), said apparatus comprising: 
a communication component (e.g., 244) operable to request a media stream from the headend media stream provider (requesting a video file from Internet 260 via server 244), the media stream comprising a plurality of frames (the video file comprising a plurality of frames from Internet 260 - see FIG. 3; 0079 and 0081); 
a determining component (e.g., 246-247 within filter 245) operable to receive the requested media stream, unmodified, from the communication component (receiving by module 247 the video file as raw video provided from Internet 260 via server 244– see FIG. 3, 0079 and 0081) and determine whether at least one frame of the acquired frames of the media stream 
a filtering component (e.g., 246 within filter 245) operable on the unmodified media stream to remove at least one frame from the unmodified media stream determined to correspond to a filler frame and transmit a filtered media stream, the filtered media stream comprising the unmodified media stream without the removed at least one frame (the video summary module 246 removes low information frame and/or redundant frame of the raw video to output a filtered video, e.g., a video summary having no low information frame and/or redundant frame because these frames are removed from the raw video before sending to detection module 248, decision module 254, and/or processing module 252 for optionally, alternatively, or additionally performing an analysis and/or further processing, and to user device 243 via server 244. See 0061-0062, 0069, 0079, 0081-0084, and 0086).
Korenwaitz does not explicitly teach transmitting the filtered video or video summary for display. However, Olstad teaches sending video summary for display at user device. See 0039 and 0045. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Korenwaitz by sending the filtered video or video summary for display at user device to allow viewer quickly visualize the video content. 
Regarding claim 2, the combination of Korenwaitz and Olstad teaches requesting at least a chunk of the media stream (requesting the video file provided over Internet as a chunk of media stream – see 0079), wherein if the first chunk of the media stream includes at least one filler frame, then the chunk includes filler frame identifying data therein, and said determining comprises detecting the filler frame identifying data within the chunk (detecting the redundant frame from the chunk of media stream by determining if a frame signature associated with the redundant frame – see Korenwaitz: 0076; Olstad: see 0039 and 0045).

 	Regarding claims 4-6, the combination of Korenwaitz and Olstad teaches requesting at least a chunk of a media stream (requesting the video file provided over Internet as a chunk of media stream – see 0079), wherein the chunk of the media stream includes metadata associated with filler frames, and wherein said determining component is operable to determine whether at least one frame of the chunk of the media stream corresponds to a filler frame based on the metadata, wherein the chunk of the media stream includes metadata associated with a starting offset of filler frames within the media stream or within the chunk, and wherein the chunk of the media stream includes metadata additionally associated with an ending offset of filler frames within the media stream or within the chunk (determining whether at least one frame from the chunk of media stream corresponds to a redundant frame in a sequence of frames of a frame set, for example, to determine and remove 238 redundant similar frame, e.g., removing 238 frame 230d which similar to frame 230a in the frame set using content recognition routines. See Korenwaitz: FIG. 2C and 0075; Olstad: 0039 and 0045). 
Regarding claim 7, the combination of Korenwaitz and Olstad teaches that determining component comprises a comparator component operable to generate a comparison indication signal based on a comparison of a first frame within a chunk of the media stream with a second frame of the chunk (generating one or more decisions by comparing a sequence of frames of within chunk of media stream – see Korenwaitz: FIGs. 2B-C, 0073-0075), and wherein said filtering component is operable to remove at least the first and second frames of the chunk of the media stream based on the comparison indication signal (removing at least two frames, e.g., 230c and 230d, based on one or more decisions from comparing the sequence of frames - see Korenwaitz: FIG. 2E and 0073-0075; Olstad: 0039 and 0045).
Regarding claim 8, see rejection of claim 1.

Regarding claims 10-12, see rejection of claims 4-6.
Regarding claim 13, see rejection of claim 7.
Regarding claim 14, see rejection of claim 1.
Regarding claim 15, see rejection of claim 2.
Regarding claims 16-18, see rejection of claims 4-6.
	Regarding claim 19, Korenwaitz teaches a filter (e.g., 245) for a headend media stream provider (as shown in FIG. 3) comprising:
a filter component operable to receive a chunk of a unmodified media stream (receiving by module 247 within filter 245 a video file as raw video provided from Internet 260 via server 244 – see FIG. 3, 0079, and 0081), wherein the chunk of the unmodified media stream includes at least an indicator of the presence of filler frames in the chunk or unmodified media stream (e.g., recognizing one or more frames in the frame set of the raw video for the redundant frames by frame signature or the low information frame having low entropy  – see FIG. 3, 0061, 0062, 0073, 0075, 0076, 0079 and 0081), the filter component further operable in the unmodified media stream to remove a frame of the chunk corresponding to a filler frame and transmit a filtered media stream, the filtered media stream comprising the unmodified media stream without the removed frame (video summary module 246 within the filter 245 removes low information frame and/or redundant frame of the raw video to output a filtered video, e.g., a video summary having no low information frame and/or redundant frame because these frames are removed from the raw video before sending to detection module 248, decision module 254, and/or processing module 252 for optionally, alternatively, or additionally performing an analysis and/or further processing, and to user device 243 via server 244. See 0061-0062, 0069, 0079, 0081-0084, and 0086).
Korenwaitz does not explicitly teach transmitting the filtered video or video summary for display. However, Olstad teaches sending video summary for display at user device. See 0039 . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NGOC K VU/Primary Examiner, Art Unit 2421